This record discloses that motion for new trial was overruled December 22, 1919, and plaintiff given 60 days, in addition to the 15 days provided by law, to serve case-made; March 5, 1920, an extension of 60 days additional was granted, May 4, 1920, an extension of 15 days in addition *Page 118 
to the time already granted was made, making 150 days in all for serving case-made, which expired May 20, 1920; the case-made was not served until May 22nd, two days after the time had expired.
Under the rule heretofore followed, a purported case-made, which has not been served within 15 days from the date of the judgment or order appealed from, or within an extension of time duly allowed, cannot be considered by this court for lack of jurisdiction. Cook v. Cook, 79 Okla. 222, 192 P. 245; Cripple Creek Oil Co. v. King, 76 Okla. 316, 185 P. 439; Morgan v. Board of Co. Com'rs, 59 Okla. 290, 159 P. 514; Wills v. Buzbee, 42 Okla. 206,140 P. 1146; Gilbert v. Divelbiss,47 Okla. 340, 148 P. 689.
This case might be reviewed as upon a transcript, having been filed within six months from the date of final judgment, but as the petition in error presents no question reviewable upon transcript, there is nothing before this court. Cook v. Cook, supra; Thompson v. Stevens, 73 Oklahoma, 175 P. 742; Collins v. Garvey, 67 Oklahoma, 171 P. 330.
For these reasons, the appeal is dismissed.
JOHNSON, McNEILL, MILLER, ELTING, and KENNAMER, JJ., concur.